PER CURIAM.
This is a motion for an appeal from the Ballard Circuit Court, Elvis J. .Stahr, Judge, -on a. directed verdict in an action' to recover "$228.54 on a charge against the defendant, who-operated a service • station, for negligence in failing to grease the transmission of the plaintiff’s truck.-
We think the trial court properly sustained a demurrer ■ to the petition' as amended, because the allegations were not sufficient to show that the failure to grease the transmission was the proximate cause of the damage.
The motion for an appeal is overruled, and the judgment is affirmed.